Case: 20-60212       Document: 00515983404             Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                     No. 20-60212                               August 18, 2021
                                   Summary Calendar                              Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Dominique Dontona Ashford,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                No. 3:19-CR-102-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Dominique Ashford appeals his conviction of possessing ammunition
   after a felony conviction and possessing a firearm after a felony conviction.
   18 U.S.C. § 922(g)(1). He was sentenced under the Armed Career Criminal
   Act (“ACCA”), 18 U.S.C. § 924(e). We affirm.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60212      Document: 00515983404           Page: 2    Date Filed: 08/18/2021




                                     No. 20-60212


          At trial, the government alleged that, while responding to a domestic
   disturbance call at the home of Ashford’s girlfriend, police found drugs and
   ammunition on Ashford’s person. In a search of the girlfriend’s house, police
   also found a revolver that she identified as belonging to Ashford.
          Ashford first maintains that the district court erred in denying his
   motion to suppress evidence of the ammunition and firearm. “When review-
   ing a denial of a motion to suppress evidence, this Court reviews factual find-
   ings for clear error and the ultimate constitutionality of law enforcement
   action de novo.” United States v. Robinson, 741 F.3d 588, 594 (5th Cir. 2014).
   Evidence is viewed in the light most favorable to the prevailing party, and
   “the clearly erroneous standard is particularly strong” where the district
   court’s ruling is based on live oral testimony, as in this case. United States
   v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005) (internal quotation marks and
   citation omitted).
          We reject Ashford’s assertion that the court clearly erred in finding
   that his girlfriend consented to the search. The decision to credit a police
   officer’s testimony on this point was not clearly erroneous. See id. The court
   also did not clearly err in finding that the police had reason to suspect Ashford
   was armed, given that two officers testified that they were aware, based on
   either 911 calls or statements from Ashford’s girlfriend at the scene, that
   Ashford had threatened her with a gun earlier that day. Finally, Ashford’s
   assertion that the seizure of the ammunition was outside the scope of a lawful
   Terry pat-down is without merit, because the ammunition was seized in a
   search incident to his arrest. See Terry v. Ohio, 392 U.S. 1 (1968); United
   States v. Robinson, 414 U.S. 218, 227−28 (1973).
          Next, Ashford avers that the district court erred in denying his motion
   in limine to exclude evidence of the drugs that were found on him. We review
   evidentiary rulings for abuse of discretion, subject to the harmless error stan-




                                          2
Case: 20-60212      Document: 00515983404           Page: 3    Date Filed: 08/18/2021




                                     No. 20-60212


   dard. United States v. Sumlin, 489 F.3d 686, 688 (5th Cir. 2007). Ashford
   asserts that the drugs were not admissible under Federal Rule of Evidence
   404(b), but he does not challenge the district court’s determination that Rule
   404(b) was not implicated because the drug evidence was intrinsic. See
   United States v. Rice, 607 F.3d 133, 141 (5th Cir. 2010). Although he also
   contends that the evidence should have been excluded as unfairly prejudicial
   under Federal Rule of Evidence 403, he has not explained why the asserted
   risk of unfair prejudice substantially outweighed the evidence’s probative
   value. Accordingly, he fails to show that the district court abused its
   discretion in denying the motion in limine. See Sumlin, 489 F.3d at 688;
   United States v. Dillon, 532 F.3d 379, 387 (5th Cir. 2008).
          We also reject Ashford’s argument that the court erred in denying his
   motion for judgment of acquittal or, in the alternative, for a new trial. The
   denial of a new trial is reviewed for abuse of discretion. United States v. Wall,
   389 F.3d 457, 465 (5th Cir. 2004). While we “review a district court’s denial
   of a motion for judgment of acquittal de novo, [that] review is narrow,”
   United States v. Williams, 520 F.3d 414, 420 (5th Cir. 2008) (internal quota-
   tion marks and citations omitted), and “highly deferential to the verdict,”
   United States v. Gulley, 526 F.3d 809, 816 (5th Cir. 2008) (internal quotation
   marks and citation omitted).
          Contrary to Ashford’s assertion, his girlfriend’s testimony was not
   incredible or patently unbelievable. Although there were inconsistencies in
   her account of what she told police after they arrived, she consistently testi-
   fied that Ashford had threatened her with a gun, which she identified as the
   .38 revolver that was found in the house. Her testimony on this point is sup-
   ported by the fact that three .38 caliber bullets were found in Ashford’s pock-
   ets. The evidence was sufficient for a rational fact finder to conclude that
   Ashford possessed a firearm and ammunition, and the district court properly
   denied the motion for acquittal or new trial. See United States v. Girod,



                                          3
Case: 20-60212        Document: 00515983404         Page: 4   Date Filed: 08/18/2021




                                     No. 20-60212


   646 F.3d 304, 313 (5th Cir. 2011); Gulley, 526 F.3d at 816; Wall, 389 F.3d
   at 465.
             Ashford has failed to brief adequately, and thus has abandoned, any
   theory that his Mississippi burglary conviction does not qualify as a violent
   felony under the ACCA, § 924(e)(1). See Yohey v. Collins, 985 F.2d 222, 224-
   25 (5th Cir. 1993). Finally, we reject Ashford’s claim that the district court
   clearly erred in applying the enhancement under U.S.S.G. § 4B1.4(b)(3) for
   possessing ammunition or a firearm in connection with a controlled-
   substance offense. Based on the quantity and packaging of the drugs found
   on Ashford’s person, the court did not clearly err in finding that he intended
   to distribute the drugs. See United States v. Fernandez, 770 F.3d 340, 342 (5th
   Cir. 2014).
             AFFIRMED.




                                          4